Citation Nr: 0021487	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  98-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel









INTRODUCTION

The veteran had active military service from September 1968 
to September 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1996 rating 
decision, in which the RO, inter alia, denied the veteran's 
claim for service connection for PTSD.  The veteran filed an 
NOD in January 1997, and the RO issued an SOC in June 1997.  
The veteran filed a substantive appeal in December 1997.  A 
supplemental statement of the case was issued in February 
2000. 


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran does not have a diagnosis of PTSD by a medical 
examiner.  

3. The veteran's assertion that he suffers from PTSD, and 
that the disorder had its onset as a result of service, is 
not supported by evidence that would render the claim for 
service connection for that disability plausible under the 
law.  




CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints, manifestations, or clinical findings of 
any psychological illness in general, or, specifically, of 
PTSD.  His DD Form 214 (Armed Forces of the United States 
Report of Transfer or Discharge) shows that he served in the 
Air Force, as a fuel specialist, with one year spent 
overseas.  Among his listed awards and decorations is the 
Vietnam Campaign Medal.

In August 1995, the veteran submitted a VA Form 21-526 
(Veteran's Application for Compensation or Pension) to the 
RO, in which he filed a claim, inter alia, for service 
connection for PTSD.  In July 1996, the RO sent the veteran a 
PTSD development letter, notifying him of the evidence that 
could be submitted in support of his claim.  

In August 1996, the RO received treatment records from the 
Syracuse Vet Center, affiliated with the VA Medical Center 
(VAMC), dated from July 1995 to August 1996.  These records 
noted the veteran's participation in group counseling.  He 
was seen, during this time, on multiple occasions, first by 
R. Rix, M.S.W., then by Larry F. Granger, M.S., and, finally, 
by M. Fear, R.N.  In particular, in July 1995, a counseling 
note reflected the veteran's report of episodes of rage and 
anger directed at members of his family.  A counseling note, 
dated in August 1995, reflected the veteran's report that he 
did not feel his combat role in Vietnam was enough to 
"merit" PTSD.  He also denied having suffered from 
significant fear or episodes, but described being under 
sniper fire as well as having experienced rocket and mortar 
attacks.  In October 1995, the veteran was noted to be 
participating in a combat trauma counseling group.  An 
assessment at that time revealed, "Vet keep [sic] issues of 
PTSD and trauma, global level."  In August 1996, a 
counseling note revealed that the veteran was withdrawing 
from the combat trauma counseling group because he did not 
feel he belonged.  He also reported having joined a men's 
support group at his local church, where he said he felt more 
comfortable.  

In October 1996, the veteran underwent general medical and 
skin examinations for VA purposes.  No clinical finding with 
respect to PTSD was made.  The examiner's impression was 
history of prostatitis, epididymitis, viral liver infection 
and kidney infection, and low back pain, as well as 
polymorphous light eruption and rosacea.  

In December 1996, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) to the RO.  He reported that, 
while in Vietnam, he had been assigned to the 377th Supply 
Squadron at Tan Son Nhut Air Base.  The veteran indicated 
that, in December 1969, the base came under a rocket attack 
in the early morning hours, with impacting 100 yards from his 
barracks, and that he had been forced to run for cover.  In 
addition, the veteran indicated that the base received sniper 
fire once a month, and that he had almost been hit by a 
sniper round while riding in a jeep out on the flightline.  
Furthermore, the veteran reported having been in Vietnam from 
December 1969 to November 1970.  

Thereafter, in March 1998, the RO received from the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), a historical extract of the 377th Support Group 
from October to December 1969.  The extract noted that, on 
December 19, 1969, four rockets impacted on Tan Son Nhut Air 
Base, killing two Vietnamese, wounding ten, and injuring five 
U.S. Army personnel.  There were no U.S. Air Force 
casualties.  It was further noted that, unlike other rocket 
attacks, the impacts were clustered in the heavily populated 
area near Republic Avenue, the principal east-west artery in 
the southern portion of the base, rather than scattered over 
a large area.  

II.  Analysis

The present appeal arises from an original claim for PTSD, 
and therefore, the Board's threshold question must be whether 
the veteran has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 
Epps v. West, 118 S. Ct. 2348 (1998).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims, which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999), req. 
for en banc consid. denied, 13 Vet.App. 205 (1999) (per 
curiam).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  The Board notes that a claim of service connection for 
PTSD requires consideration of evidence regarding the places, 
types, and circumstances of the veteran's service as shown by 
service records, official histories of organizations in which 
he served, and pertinent medical and lay evidence.  38 
U.S.C.A. § 1154(a); Cohen v. Brown, 10 Vet.App. 128 (1997).  
Moreover, with regard to the Caluza test for well-
groundedness, above, the second prong in a PTSD claim, i.e., 
in-service incurrence or aggravation, is satisfied when the 
veteran asserts the existence of one or more in-service 
stressors.  See Cohen, 10 Vet.App. at 137.

The Board notes that, even where a PTSD claim is found to be 
well grounded, establishing service connection for that 
disability requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999). 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

The Board notes that, if the claimant did not engage in 
combat with the enemy, or claimed stressors are not related 
to combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen, supra; Moreau v. Brown, 
9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 Vet.App. 163 
(1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding noncombat 
stressors.  Doran v. Brown, 6 Vet.App. 283 (1994).  See 
Fossie v. West, 12 Vet.App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court, in Cohen, supra, 
has stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

After a review of the evidence and applicable regulations, 
the Board finds that the veteran has not submitted a well-
grounded claim of service connection for PTSD.  In reaching 
this conclusion, we need not reach issues as to the existence 
of stressors sufficient to support a diagnosis of the 
disorder, because the record before us does not contain 
medical evidence establishing a diagnosis of PTSD.  In this 
respect, while the veteran was participating in group 
counseling at the VAMC Syracuse Vet Center, and reference was 
made to PTSD in October 1995, the evidence of record does not 
reflect a clinical diagnosis by a medical doctor indicating 
the presence of PTSD.  Thus, without a medical finding of a 
current disability, the veteran has failed to submit a well-
grounded claim.  See Caluza, supra.  

The Board recognizes that, during the pendency of the 
veteran's claim, there was an amendment to 38 C.F.R. § 
3.304(f), governing PTSD claims, which, in pertinent part, 
changed the requirement of "medical evidence establishing a 
clear diagnosis of the condition" to "medical evidence 
diagnosing the condition in accordance with [38 C.F.R. § 
4.125(a)]."  See, e.g., Harth v. West, ___ Vet.App. ___, No. 
98-2061, slip op. at 6 (July 19, 2000).  The latter section 
does require diagnosis of PTSD by a medical examiner, 
consistent with DSM-IV.  Here, as noted above, although the 
veteran attended a number of sessions with a group at the Vet 
Center, under the supervision of a counselor, a social 
worker, and a nurse, PTSD was barely mentioned in the 
extensive notes of those sessions; on one occasion, it was 
reported that the veteran did not believe that the extent of 
his involvement with combat in Vietnam was sufficient to 
implicate PTSD, and, on the other occasion when PTSD was 
mentioned, it was in nonspecific language, hardly 
constituting a diagnosis of the condition.  There is 
absolutely no diagnosis, by a medical examiner, of PTSD in 
this case.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for PTSD, regardless of the fact that he currently is 
not shown to be suffering from a disability that may be 
service connected.  Such evidence would need to show, through 
competent medical evidence, a current disability, and that 
such disability "resulted from a disease or injury which was 
incurred in or aggravated by service."  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994). Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
PTSD must be denied.  See Epps v. Gober, supra.


ORDER

Entitlement to service connection for PTSD is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

